Citation Nr: 1626678	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Whether a request for a waiver of recovery of overpayment in the amount of $26,326.00 was timely made.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises dated in November 2013 which denied the Veteran's claim for waiver of recovery of an overpayment in the amount of $26,326.00.

The Board notes that, in addition to the paper claims file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals that the VA 21-22 Appointment of Representative and the December 2009 rating granting pension are in this file; the majority of the relevant documents are in the paper file.  


FINDINGS OF FACT

1.  By letter dated on November 30, 2012, the Veteran was notified of a debt caused by overpayment of VA benefits due to receipt of Social Security Administration  benefits; an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of recovery of the debt.  This letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service.
 
2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on June 14, 2013. 


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $26,326 was not timely filed. 38 U.S.C.A. § 5302(a) (West 2014); 
38 C.F.R. § 1.963 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $26,326.00.  As explained below, the record shows that the Veteran's request for relief from the debt was untimely filed. 

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness. The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing. If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a). 

The Veteran was awarded non-service connected pension benefits by a December 2009 rating decision.  In a March 2011 Report of General Information he was reported to be in receipt of Social Security Benefits including a back payment of $17,124.00.  In a November 14, 2012 letter, the Veteran was informed that his non-service-connected pension payments would be reduced due to his receipt of Social Security Administration benefits, and that he had been overpaid. The letter stated that he would be supplied with further information as to the amount he owed, and how it could be repaid.

In a November 30, 2012 letter, the Debt Management Center in St. Paul, Minnesota sent the Veteran a letter informing him that his benefits were to be reduced due to overpayment of $26,326.00.  Information regarding the options to request a waiver of recovery of the debt was provided to the Veteran contemporaneously.   This letter informed him that he was overpaid VA benefits in the amount of $26,326.00.  He was further informed that had the right to dispute the debt and to request a waiver.  He was also advised that he had 180 days from the date of the letter to request a waiver.  

On June 14, 2013, the Veteran submitted a request for waiver of recovery of the original debt of in the amount of $26,326.00.  The Committee on Waiver and Compromises determined that the application for waiver for the latter debt of $4,305.00 was untimely filed.  This request was denied in the November 2013 decision now on appeal. 

In this case, the evidence of record does not reflect that the Veteran requested a waiver of recovery of the debt within the 180-day period allowed by regulation. His request for a waiver of the debt of in the amount of $26,326.00 was received in June 2013, after the 180-day period following issuance of the November 2012 notification letter. 

The Board acknowledges the Veteran's assertion that he did not receive the November 30, 2012 letter from VA informing him of the debt or his right to file a waiver.  The Board notes that the Veteran in his NOD referenced a March 2013 notice that is not shown to exist.  However, the record reflects that the November 30, 2012 letter was sent to his address of record and was not returned as undeliverable by the United States Postal Service.  This is the same address that the November 14, 2012 original letter informing him that his non-service-connected pension payments would be reduced was sent to.  He acknowledged receipt of that particular letter in a June 2013 request for reinstatement of pension benefits.  The Board notes that the address on the June 2013 VA Form 21-4138 from the Veteran matches the address listed on the November 2012 letter sent by VA.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  As VA mailed notice to the Veteran at his last known address, the Board finds that the presumption of regularity applies in this case.  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  See id.; Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).

Therefore, the Board concludes that he received notice of the overpayment and of his right to request a waiver in November 2012.  See 38 C.F.R. § 3.1(q) (stating that notice means written notice sent to a claimant or payee at his or her latest address of record). 

As noted above, the regulations cited above require that a request to waive the overpayment of benefits must be made within 180 days of the date on the letter notifying the Veteran of the amount of the debt.  The Veteran's June 2013 statement was received over 180 days after the November 2012 notice of his right to request such a waiver.  Thus, the Veteran's request for waiver of overpayment is not timely.  Therefore, his claim must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2). 


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $26,326.00; the appeal is denied.




____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


